

Exhibit 10.04





August 30, 2001


Peter Elarde
5009 Dorking Ct
Newark, CA 94560




Dear Peter:


On behalf of Shutterfly, Inc. (the “Company”), I am pleased to offer you the
full-time position of Vice President of Product Marketing reporting to the
Company’s Chief Marketing Officer.  By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties to the Company.


Base Salary:
The Company will pay you a base salary at the monthly rate of $13,750.00,
subject to all applicable deductions and withholdings and payable in accordance
with the Company’s standard payroll policies.


Bonus:
You will also be eligible to be considered for an incentive bonus with a target
amount of $4,125.00 per quarter.  The bonus (if any) will be awarded based on
your achievement of criteria established by the Company’s Chief Marketing
Officer, including but not limited to the Company achievement of its financial
target objectives.  Thus, your total target bonus is a maximum of $16,500.00 per
annum.  The terms and conditions of your target bonus goals will be developed
within 60 days of your start date.  The first eligible bonus period will be
December 2001.  Each quarterly bonus (if any) will be paid after the Company’s
books for that quarter have been closed and will be earned by you only if you
are employed by the Company at the time of payment.


Vacation:
Upon accepting the offer, the Company has agreed to waive the accrual period for
15 days of Paid Time Off (PTO), making you instantly eligible for that time.


Stock Options:
Subject to the approval of the Company’s Board of Directors, you will be granted
an option to purchase 600,000 shares of the Company’s Common Stock, at an
exercise price per share equal to the fair market value of the Common Stock per
share on the date the Board of Directors grants your stock option or on your
first date of employment with the Company, whichever is later.  Your option will
be subject to all of the terms, conditions and restrictions of the Company’s
1999 Stock Plan (the “Plan”) and the execution of a stock option agreement
pursuant to such plan.  The option can be immediately exercisable, but the
purchased shares will be subject to repurchase by the Company at the exercise
price if your service terminates for any reason before you vest in the
shares.  You will vest in 25% of the option shares upon your completion of each
of the next 36 months of service, as described in the applicable stock option
agreement.


As a regular, full time employee of Shutterfly, you will be provided with the
Company benefit package.  The Company’s existing plans for group life, health
and accident insurance may change from time to time.


Shutterfly is excited about having you join our team.  We feel we are a great
company and take pride in treating our employees with dignity and respect.  As
you well know, there are numerous laws that both the employee and employer must
understand and accept.  The next several paragraphs list the legal requirements
associated with becoming a Shutterfly employee.


This offer of employment is contingent upon you completing, signing, and
returning to us, this letter agreement and the Employee Proprietary Information
and Inventions Agreement and Shutterfly’s Employment Application.  In addition,
by accepting these terms of employment, you represent that you have not brought
and will not bring with you to the Company, or utilize in the course of your
employment by the Company, any confidential or proprietary information or
materials of any prior employer.


For purposes of federal immigration law (Immigration Reform and Control Act of
1986) you are required to provide documentary evidence of your eligibility for
employment in the United States.  Please bring the appropriate documentation, as
listed on the enclosed I-9 Form, with you to New Hire Orientation.


Employment with the Company is for no specific period of time.  Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without
Cause.  Any contrary representations that may have been made to you are
superseded by this offer.  This is the full and complete agreement between you
and the Company on this term.  Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Chief Executive Officer of
the Company.


While you render services to the Company, you agree that you will not engage in
any other employment, consulting or other business activity without the prior
written consent of the Company.  While you render services to the Company, you
also will not assist any person or entity in competing with the Company, in
preparing to compete with the Company or in hiring any employees or consultants
of the Company.


All forms of compensation referred to in this letter agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.


Finally, by accepting this offer, you and the Company agree to waive any rights
to a trial before a judge or jury and agree to arbitrate before a neutral
arbitrator any and all claims or disputes arising out of this letter agreement
and any and all claims arising from or relating to your employment with the
Company, including (but not limited to) claims against any current or former
employee, director or agent of the Company, claims of wrongful termination,
retaliation, discrimination, harassment, breach of contract, breach of the
covenant of good faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, claims regarding commissions, stock options or bonuses, infliction of
emotional distress or unfair business practices.


The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision.  The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards.  The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court.  The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or that the arbitrator deems
necessary for you and the Company to vindicate your respective claims or
defenses.  The arbitration will take place in San Mateo County or, at your
option, the county in which you primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.


You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court.  Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.


This arbitration provision does not apply to the following: (a) workers’
compensation or unemployment insurance claims or (b) claims concerning the
validity, infringement or enforceability of any trade secret, patent right,
copyright or any other trade secret or intellectual property held or sought by
either you or the Company (whether or not arising under the Employee Proprietary
Information and Inventions Agreement between you and the Company).


 
 

--------------------------------------------------------------------------------

 
If you would like to review a copy of the AAA Employment Dispute Resolution
rules, please contact Connie Tedrow in the Human Resources Department.


To schedule your New Hire Orientation, please call Connie Tedrow.  Failure to
attend Orientation may result in an unnecessary delay of your first paycheck as
well as a delay in your employee benefit coverage.
 
Peter, we are pleased to welcome you to Shutterfly.  Realizing this is an
important decision for you, we believe this position is an excellent opportunity
and we are confident it will provide you with personal challenge and potential
growth opportunities.  We believe you will find Shutterfly an exciting and
fulfilling place to work.  Please signify your acceptance of our offer by
signing below and returning this letter agreement to Connie Tedrow, no later
than September 4, 2001.


Very truly yours,
/s/ Andrew Young
Andrew Young
CMO








I accept Shutterfly’s offer of employment and agree to the terms in this letter
agreement and its attachments.  I acknowledge that except for the Employee
Proprietary Information and Inventions Agreement attached to the letter
agreement, this letter agreement is the entire agreement related to my
employment with Shutterfly and supersedes all prior or contemporaneous oral or
written communication and representations.  This letter agreement (offer of
employment, attachments and Employee Proprietary Information and Inventions
Agreement) can only be modified in writing, by signed agreement from the Chief
Executive Officer.  I accept this offer voluntarily and not in reliance on any
promises other than those contained in this letter agreement and its
attachments.


/s/ Peter Elarde
Peter Elarde
Septenber 4, 2001
 